internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 2-plr-156863-01 date date legend x y z state dollar_figurea n dear this responds to a letter dated date together with prior correspondence requesting rulings under sec_1361 of the internal_revenue_code facts the information submitted states that x is a state corporation that elected to be treated as an s_corporation for federal tax purposes x currently has n shareholders for business reasons x wants to restructure by undertaking the following transactions first the x shareholders will form y a state general_partnership all of the interests in y will have identical rights to distribution and liquidation proceeds y will file an election under sec_301_7701-3 of the procedure and administration regulations to be classified as an association_taxable_as_a_corporation and will make an s_corporation_election second the x shareholders will contribute all outstanding x stock to y y immediately will elect to treat x as a qualified_subchapter_s_subsidiary qsub under sec_1361 third y will form z a state limited_liability_company z will be plr-156863-01 disregarded as an entity separate from its owner under sec_301_7701-3 y will then transfer of x‘s stock to z fourth x will convert pursuant to state law from a corporation to a limited_partnership after the conversion z will hold a general_partner interest and y will hold a limited_partner interest x represents that y will have fewer than owners none of which would be ineligible to hold stock in an s_corporation and state law does not require different rights to distributions or liquidation proceeds among the owners of y y’s partnership_agreement states that interests in the partnership will be divided into two types of interest the first type is designated voting partnership units that have full voting rights the second type is designated non-voting partnership units these units may only vote on certain partnership actions enumerated in the partnership_agreement y’s partnership_agreement states that a partner cannot sell assign transfer mortgage alienate hypothecate or in any way encumber or dispose_of the partner’s units except as provided in the partnership_agreement y’s partnership_agreement states that a partner who desires to dispose_of any or all of the partner’s units to a third party must give written notice to y setting forth the terms of the offer y will have the exclusive option to purchase the units under the same terms within days if y does not purchase the units y’s option expires and the partner must offer the remaining partners a day option to purchase a proportionate share of the units under the same terms if the remaining partners do not purchase the units the partner may sell the units to the third party who will be subject_to the terms of the partnership_agreement y’s partnership_agreement states that upon the divorce of a partner whereby the partner is required by judicial decree to transfer all or part of the partner’s units to his or her spouse that partner shall have a day option to purchase all of the units so awarded for a price determined under the partnership_agreement if the partner does not purchase the units the spouse must offer y a day option to purchase the units under the same terms if y does not purchase the units y’s option expires and the spouse may hold the units subject_to the terms of the partnership_agreement y’s partnership_agreement states that upon the death of a partner’s spouse having an interest community or separate in the partner’s units the partner shall have a day option to purchase all of the units that are not left to the partner for a price determined under the partnership_agreement if the partner does not purchase the units the legal_representative of the spouse’s estate must offer y a day option to purchase the units under the same terms if y does not purchase the units y’s option expires and the legal_representative of the spouse’s estate may hold the units subject_to the terms of the partnership_agreement plr-156863-01 y’s partnership_agreement states that upon the death of a partner y shall purchase the outstanding partnership units owned by the deceased partner’s estate and the deceased partner’s spouse for a price determined under the partnership_agreement within months of the partner’s death y’s partnership_agreement states that no partner has the right to withdraw from the partnership until the partnership terminates and its affairs are wound up upon wrongful withdrawal y will have a one year unilateral option to purchase the withdrawn partner’s units for the price determined under the partnership_agreement y’s partnership_agreement states that the purchase_price shall be dollar_figurea for each partnership unit for purposes of the death divorce and wrongful withdrawal provisions described above this figure may be redetermined annually by mutual agreement of the selling party and the purchaser x represents that dollar_figurea is not significantly in excess of or significantly below the fair_market_value of each partnership unit y’s partnership_agreement states that y shall terminate and wind up upon the vote of two-thirds of the partners an occurrence of an event that makes it illegal for all or substantially_all of the business of the partnership to continue or a judicial decree upon the occurrence of any of those events y’s assets shall be liquidated and the proceeds shall be distributed in the following order to satisfy y’s debts to non- partners to the expenses of liquidation to the setting up of any reserves for contingencies that the managing board may consider necessary and to the partners first to satisfy y’s debts to the partners then among the partners in the same proportion as the partners’ partnership units y’s partnership_agreement states that the managing board may accumulate net profits for use in y’s business or declare and pay out dividends from the net profits dividends will be paid pro-rata based on the partners partnership units additionally y shall have the first lien on all dividends declared on its units for any indebtedness of the respective partner y’s partnership_agreement provides for an election to be classified as an association_taxable_as_a_corporation and for an s_corporation_election the agreement restricts transfers of partnership units to any party that is not an eligible s_corporation shareholder we have been asked to rule that y will be eligible to be treated as an s_corporation and that y’s partnership_agreement will not create a second class of stock law sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for such year plr-156863-01 sec_1361 provides that the term small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in subsection c or an organization described in subsection c who is not an individual c have a nonresident_alien as a shareholder and d have more than class of stock sec_1361 identifies an ineligible_corporation as any corporation which is a a financial_institution which uses the reserve_method of accounting for bad_debts described in sec_585 b an insurance_company subject_to tax under subchapter_l c a corporation to which an election under sec_936 applies or d a disc or former_disc according to the representations made y is not an ineligible_corporation as defined in sec_1361 sec_1361 defines a qsub as a domestic_corporation which is not an ineligible_corporation if percent of the stock of the corporation is owned by the s_corporation and the s_corporation elects to treat the corporation as a qsub sec_1361 provides that generally a qsub shall not be treated as a separate corporation and that all assets liabilities and items of income deduction and credit of a qsub shall be treated as assets liabilities and such items of the s_corporation sec_1361 provides that for purposes of subsection b d a corporation shall not be treated as having more than class of stock solely because there are differences in voting rights among the shares of common_stock sec_1_1361-1 of the income_tax regulations provides that a corporation is treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds differences in voting rights among shares of stock of a corporation are disregarded in determining whether a corporation has more than one class of stock thus if all shares of stock of an s_corporation have identical right to distribution and liquidation proceeds the corporation may have voting and nonvoting common_stock a class of stock than may vote only on certain issues irrevocable proxy agreement or groups of shares that differ with respect to rights to elect members of the board_of directors sec_1_1361-1 provides that the determination of whether all outstanding shares of stock confer identical right to distribution and liquidation proceeds is made based on the corporate charter articles of incorporation bylaws applicable state law and binding agreements relating to distribution and liquidation proceeds sec_1_1361-1 provides that buy-sell agreements among shareholders agreements restricting the transferability of stock and redemption plr-156863-01 agreements are disregarded in determining whether a corporation’s outstanding shares of stock confer identical distribution and liquidation rights unless -- a principal purpose of the agreement is to circumvent the one class of stock requirement of sec_1361 and this paragraph and the agreement establishes a purchase_price that at the time the agreement is entered into is significantly in excess of or below the fair_market_value of the stock agreements that provide for the purchase or redemption of stock at fair_market_value or at a price between fair_market_value and book_value are not considered to establish a price that is significantly in excess of or below the fair_market_value of the stock and thus are disregarded in determining whether the outstanding shares of stock confer identical rights sec_1_1361-1 provides that bona_fide agreements to redeem or purchase stock at the time of death divorce disability or termination of employment are disregarded in determining whether a corporation’s shares of stock confer identical rights sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes as provided in sec_301_7701-3 an eligible_entity with at least two members can elect to be classified as either an association and thus a corporation under sec_301_7701-2 or a partnership and an eligible_entity with a single owner can elect to be classified as an association or to be disregarded as an entity separate from its owner sec_301_7701-3 provides that in the absence of an election to be classified as an association a domestic eligible_entity with a single member will be disregarded as an entity separate from its owner if it has a single owner conclusions based solely on the facts and representations submitted we conclude that y will be eligible to be treated as an s_corporation and y’s partnership_agreement will not create a second class of stock the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code in particular no opinion is expressed or implied as to whether x is a valid s_corporation prior to these transactions furthermore no opinion is expressed on the plr-156863-01 effect that any modifications in y’s partnership_agreement would have under sec_1361 this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to x sincerely matthew lay senior technician reviewer associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
